ORDER

PER CURIAM
Kenneth Wilson appeals the denial without an evidentiary hearing of his Rule 24.035 motion for post-conviction relief. Wilson raises two points on appeal: 1) that trial counsel was ineffective because he was unprepared for trial thereby rendering Wilson’s guilty plea involuntary; and 2) that trial counsel was ineffective for failing to review with Wilson surveillance footage of one of the robberies thereby rendering his plea unknowing. We affirm.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b). •